    Case 2:19-mj-00101-DUTY Document 3 Filed 01/31/19 Page 1 of 2 Page ID #:123


    Case 2:19-mj-00101-DUTY *SEALED* Document 1-1 *SEALED* Filed 01/14/19 Page 2 of 13
                                      Page ID #:50

     AO 93 (Rev. 12/09) Search and Seizure Warrani (Page 2)

                                                                        Return
     Case No.:                              Date and time warrant executed:        Copy of warrant and inventory left with:
      2:19-mj-00101                          I/V) al          06-.0 0
     Inventory made in the presence of:

     Inventory of the property taken and name of any person (s) seized:
     [Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
     seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
     volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
     number of pages to the attachment and any case number appearing thereon.)

            5,e        G., e     pck ix




                                                                  Certification (by officer present during the execution of the warrant)


     I declare under penalty ofpeijwy that I am an officer who executed this warrant and that this invent oty is correct and
     was returned along with the original warrant to the designated judge through a filing with the Clerk's Office.




     Date: I /5-)A q                                                      A
                                                                                          Executing officer's signature

                                                                             0
                                                                                    `25c1.414         y/__ kls....          —
                                                                                                Prinle name and litie




AUSA: B. Balding, x2274
Case 2:19-mj-00101-DUTY Document 3 Filed 01/31/19 Page 2 of 2 Page ID #:124




 Search Warrant Return for 2:19-inj-00101
    1. Black iPhone 8 and related data w/case
    2. Silver iPhone and related data
    3. Two (2) iPads and related data
    4. Apple iMac computer and related data
    5. Approximately six (6) firearms, unknown manufacturers
    6. Ruger Precision Rifle, SIN: 1800-05766
    7. Heckler and Koch HK91 firearm, SIN: 056983
    8. Ruger 10/22 firearm, SIN: 126-74385
    9. Glock 22 firearm, SIN: CLR539
    10.Glock 22, SIN: AKN740
    11.Glock 23 firearm, SIN: SK792
    12. Pistol bearing no serial number, marked with polymer80 on the receiver. The slide was
        bearing serial #BHXL406.
    13. Ruger Mark III Hunter firearm, SIN: 275-05864
    14. Approximately thirteen (13) rounds of .40 caliber ammunition
    15. Approximately twenty (20) rounds of 9mm firearm ammunition
    16. Approximately thirty (30) rounds of .300 ammunition
    17.$63,470 dollars in U.S. Currency
    18.Firearm pistol barrel S/N: YFB740
    19.GoPro video camera
    20. Blackberry cell Phone
    21. Black LG cell Phone
    22. HTC cell phone with no battery
    23. AT&T HTC cell phone
    24. iPhone 8 Plus
    25. iPhone 5S
    26. Two (2) digital scales
    27. Two (2) firearm lower receivers
    28. Assorted firearm magazines, including 31 round magazine and PMAG D-60 5.56 x 45
        drum firearm magazine
    29. Approximately three (3) baggies of crystal substance resembling MDMA
    30. Approximately four (4) baggies of white powdery substance resembling Cocaine
    31. Approximately two (2) baggies containing yellow pills resembling Xanax
    32. Approximately four (4) bags of substance resembling Marijuana
    33. Approximately seven (7) jars of substance resembling Marijuana
    34. One (1) medicine container containing approximately 10 white pills
    35. One (1) medicine labeled Morphine Sulfer container containing pills
